Citation Nr: 0001025	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for service connection 
for a left knee disorder.

2.  Entitlement to service connection for a right knee 
condition, claimed as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1965 to December 1967.  In January 1984, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia denied the veteran's service connection 
claim for a right knee condition.  Although the veteran had 
neither filed a claim for service connection for a left knee 
disorder, nor complained of same during the course of VA 
examination conducted shortly before, service connection was 
also denied for left knee synovitis, a disorder mentioned in 
the service medical records.  

The veteran was notified of the denial and of his appellate 
rights by letter in February 1984.  He filed a Notice of 
Disagreement with respect to the right knee only, noting that 
the reference to the left knee by the RO was erroneous.  
However, he did not perfect a timely appeal from a Statement 
of the Case (SOC) which addressed the issue of service 
connection for the right knee.  The January 1984 rating 
decision therefore became final-as pertains to the issue of 
service connection for a right knee disability on a direct 
basis.  

In December 1996 the veteran filed claims for service 
connection for a left knee disability asserting that such was 
incurred in service and for a right knee disorder on the 
basis that this was secondary to the left knee disability.  
In April 1997, the RO denied the veteran's service connection 
claims for bilateral knee disabilities on the grounds that 
new and material evidence had not been submitted to reopen 
the claims.  The veteran timely appealed these denials to the 
Board of Veterans' Appeals (Board).  In May 1999, the Board 
remanded the veteran's case to the RO in order to have the 
claim pertaining to the left knee adjudicated in light of a 
new legal standard concerning new and material evidence 
claims, and to have the veteran's right knee claim 
adjudicated as a secondary service connection matter.  That 
development having been completed, the veteran's appeal is 
again before the Board for resolution.  


Upon further review of the record, the Board now determines 
that the characterization of the issue pertaining to the left 
knee as whether new and material evidence has been submitted 
to reopen the claim is erroneous.  While service connection 
was denied for this disability in January 1984, the Board 
notes that the veteran himself had limited his claim at that 
time to his right knee.  There is no indication in the record 
that he intended at that time to claim to claim service 
connection for the left knee.  The effect of finding the 
January 1984 rating decision to be final on the issue of 
service connection for the left knee would violate the 
veteran's due process rights, inasmuch as he did not have an 
adequate opportunity at the time to present evidence and 
argument on this issue.  

For this reason, the Board will address the issue of service 
connection for a left knee disability on a de novo basis.  
Doing so will not prejudice the veteran in any way.  The 
factors to be considered include whether the claimant has 
been given adequate notice of the need to submit evidence or 
argument on the underlying claim, an opportunity to submit 
such evidence or argument and an opportunity to address the 
issue at a hearing.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The record shows that the veteran has presented 
arguments on the underlying claim of service connection for a 
left knee disorder, has demonstrated his familiarity with the 
requirements for establishing entitlement to service 
connection benefits, and understands the nature of the 
evidence needed to substantiate the claim on the merits.  He 
has been apprised by the RO of the law and regulations 
governing the grant of service connection, the need to submit 
evidence to establish his claim and the reason why the 
underlying claim of service connection could not be allowed.  
Therefore, the Board concludes that the veteran will not be 
prejudiced by addressing the underlying claim.  


FINDINGS OF FACT

1.  The claim for service connection for a left knee disorder 
is not supported by competent medical evidence.  


2.  The veteran's right knee disorder was not proximately due 
to a service connected disability.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  Service connection for a right knee disorder on a 
secondary basis is not warranted.  38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999). When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (1999).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-

service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The service medical records indicate that at the time the 
veteran entered service, a scar on the left knee was noted.  
Shortly after entering active duty, the veteran fell 

from a horizontal ladder during training on December 30, 
1965.  The next day he was examined and found to have 
tenderness and swelling of the left knee.  The possibility of 
fracture or a cartilage tear was entertained.  He was 
admitted to the hospital where he remained until mid-February 
1966, undergoing physical therapy.  At the time he was 
returned to duty, clinical examination of the knee revealed 
no abnormality.  The diagnosis was acute traumatic synovitis 
of the left knee.  The remainder of the service medical 
records reflects no manifestations or complaints of left knee 
disability, nor do they show any evidence of a right knee 
disability.  The veteran's December 1967 separation 
examination was negative for any evidence of any left knee 
disability and he offered no complaints at that time.  

At the time the veteran filed his initial claim for service 
connection, in October 1983, he limited the claim to his 
right knee.  

The veteran's December 1983 VA examination reflects 
complaints of right knee pain during cold weather, weakness 
and instability.  It was noted that pain had developed about 
2 years earlier.  The veteran described strenuous work 
duties.  The examiner observed that all joints were normal 
and were capable of a full range of motion.  No crepitus or 
tenderness of the right knee was observed.  X-rays indicated 
mild degenerative changes of the right knee.  No findings of 
abnormality pertaining to the left knee were reported.  The 
pertinent diagnosis was right knee injury with mild 
degenerative joint disease.

In response to the notification of the denial of service 
connection for bilateral knee disorders, the veteran wrote in 
February 1984 that while he didn't know what the service 
records showed, he did know that he injured his right knee in 
service, that is, the knee opposite the left knee, which he 
injured as a child and which had a scar.  

In December 1996, the RO received the veteran's application 
to reopen his claim for service connection for a left knee 
injury which occurred in 1965.  He also asserted 

that his change in gait of favoring his right knee over his 
left knee had resulted in the onset of degenerative changes 
in his right knee and that service connection was therefore 
warranted on a secondary basis.  The veteran complained of 
pain and indicated that he had not received any recent 
medical treatment.  In January 1997, the RO advised the 
veteran of the type of evidence he would need to submit.  In 
another statement in January1997 the veteran wrote that that 
he wasn't sure which knee was injured in service but knew it 
was one of them.  

The veteran submitted private treatment records from Dr. 
James Higgs, spanning the period from November 1989 to 
January 1997.  These records do not reflect complaints, 
treatment or manifestations of disability involving either 
knee.  

The veteran also submitted March 1998 and July 1999 
statements that contained his belief that his in-service left 
knee injury continues to cause him pain, and that his right 
knee has become injured as a result of his favoring the left, 
placing stress on the right.  

With respect to the left knee disorder, the Board finds the 
claim for service connection to be not well-grounded.  As 
noted above, there is ample evidence of left knee injury in 
service, for which treatment was rendered.  However, the 
subsequent service medical records show no further 
complaints, and thus it appears that the left knee condition 
was acute and transitory.  The veteran now claims that he has 
had ongoing left knee problems.  Past statements by him on 
this point are somewhat conflicting.  In any event, there is 
no current competent evidence of a left knee disorder.  The 
veteran cannot meet his initial burden of submitting a well-
grounded claim by relying on his own assertions and opinions 
regarding determinative medical issues.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993);  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In the absence of evidence 
sufficient to justify a belief that the veteran now has a 
left knee disorder attributable to an incident of service, 
his claim for service connection for such disorder is not 
well-grounded.


With respect to the claim for service connection for a right 
knee disorder, the Board notes that this issue has been 
limited to consideration on a secondary basis only.  In a 
statement received in August 1999 the veteran conceded that 
he had not sustained an injury to the right knee in service 
and indeed the veteran's SMRs do not indicate any treatment 
of a right knee injury while in service.  The earliest 
indication of a right knee disorder was at the time of the 
December 1983 VA examination when  x-rays revealed mild 
degenerative joint disease.  

In any event, the veteran's assertion is that the development 
of the right knee disability is linked to the left knee 
disorder.  As noted herein, service connection is not 
warranted for a left knee disorder.  Hence the claim for 
service connection for a right knee disability as secondary 
to a left knee disability must fail by operation of law.  
Under the circumstances of this case, where the law is 
dispositive, the Board has no alternative but to deny the 
appellant's claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for service connection for left knee and right knee 
disorders is denied.



	
	_______________________________
      N. R. ROBIN
	Member, Board of Veterans' Appeals



 


